UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2424



FERNANDO BALTAZAR MUNIZ,

                                              Plaintiff - Appellant,

          versus


FAIRFAX COUNTY, VA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-05-1067)


Submitted:   June 9, 2006                  Decided:   June 22, 2006


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Fernando Baltazar Muniz, Appellant Pro Se. Karen Lee Gibbons,
COUNTY ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Fernando Baltazar Muniz appeals the district court’s

order denying relief on his civil action brought pursuant to 42

U.S.C. § 1983 (2000) and state law.           We have reviewed the record

and    find   no   reversible   error.     Accordingly,     we   deny   Muniz’s

petition for hearing en banc and affirm on the reasoning of the

district court.      See Muniz v. Fairfax County, No. CA-05-1067 (E.D.

Va. filed Nov. 14, 2005 & entered Nov. 16, 2005).           We dispense with

oral    argument     because    the   facts   and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                      - 2 -